Citation Nr: 1541748	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-09 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

With resolution of all doubt in his favor, the Veteran's acquired psychiatric disorder, to include PTSD is related to his active service.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Merits of the Claims

The Veteran seeks service connection for PTSD.  The evidence is in equipoise with regard to the Veteran's claim for PTSD and that claim will be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013)  ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Veteran contends that he has PTSD as a result of incidents during his active duty service.  

The Board notes initially that the Veteran is currently diagnosed with PTSD on Axis I, by a VA psychologist, as noted in an October 2011 VA examination.  Therefore the Veteran has a current disability as required by 38 C.F.R. §§ 3.303 and 3.304(f)(3).

The Veteran contends that while serving in West Berlin, Germany, he witnessed someone being shot on the eastern side of the Berlin wall.  The Veteran stated that it was an East German guard who was shot to death trying to escape to the West over the Berlin Wall.  The Veteran submitted an obituary of the East German guard to support his claim.  In addition, the Veteran contends that he spent his entire time in Germany afraid for his life because he understood that as a result of his position in West Germany he would likely be among the first killed should war break out between the Soviet Union and the United States.    

A July 2009 private treatment report noted that the Veteran witnessed various innocent Germans attempting to escape to the West and each in turn being shot at, wounded, or killed by the tower guards.  In this regard the examiner noted that on a daily basis, the Veteran suffered from consistent anxiety and trepidation precipitated by intense fear, helplessness, and horror as a result of the events he experienced in West Berlin.  

In a February 2013 statement the Veteran's treating VA psychiatrist stated that after a review of the Veteran's medical records and available service records, it was more likely than not that the Veteran had experienced significant trauma while serving in Berlin during the Cold War and as a result he had developed PTSD.  In a November 2014 statement, the same treating VA psychiatrist stated that the Veteran's PTSD was clearly related to the incident of witnessing the East German guard shot while trying to escape.  Thus, the Veteran's treating VA psychologist stated that the Veteran's PTSD was caused by fear experienced during his active duty service.  

An October 2011 VA examination noted that the Veteran's claimed stressor of a fight during basic training did not meet the criteria for fear of hostile military or terrorist activity because the Veteran did not experience fear, but rather anger.  The Veteran's stressor regarding witnessing a man being gunned down while trying to cross the Berlin Wall was, however, determined to be related to the Veteran's fear of hostile military activity which led to a diagnosis of PTSD.  

The Veteran testified at his September 2015 videoconference hearing that he had nightmares and flashbacks about the events he experienced in West Berlin, in particular the killing of the East German guard.  He further referred to statements from fellow servicemen which supported his contentions that they were all afraid because they had been told that should war break out, they would likely all be dead within seven minutes.  

The Board notes that evidence of record, including a June 2015 formal finding noted that the Veteran's claimed stressor of witnessing an East German guard being gunned down by tower guards while trying to escape could not be verified.  

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to say that he has consistently been troubled by memories of his experience during active duty service.  He is also competent to say that his experiences changed him and that he has struggled to get along with people since his time in the military.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

The Board finds that the Veteran's testimony that his diagnosed PTSD disability is related to his active duty service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's medical evidence of a current disability, (2) the Veteran's statements regarding the fear he felt during active duty service, (3) the Veteran's consistent complaints that he did experience some traumatic events during active duty service, (4) his competent and credible history of relevant symptoms since his active duty service, (5) the July 2009 treatment report which noted the Veteran experienced intense fear, helplessness, and horror from the events he experienced during service in German (6) the February 2013 and November 2014 treating clinical psychiatrist's opinion that the Veteran's PTSD stemmed from the above mentioned traumatic events that he experienced during his active duty service, (7) the October 2011 VA psychiatrist's opinion the Veteran met the criteria for PTSD which was directly related to events that occurred while on active duty which involved fear of hostile military activity.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


